TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00646-CV


                                    C. L. J. and T. P., Appellants

                                                    v.

                  Texas Department of Family and Protective Services, Appellee



               FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
     NO. 258,562-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellants C. L. J. and T. P. filed their notice of appeal on November 27, 2013. The

appellate record was complete October 7, 2013, making appellants= brief due October 28, 2013. On

October 25, 2013, counsel for appellants filed a motion for extension of time to file appellants’ brief.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellants’ brief no

later than November 12, 2013. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on October 28, 2013.



Before Justices Puryear, Rose and Goodwin